Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 26, 2014                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149145                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  TAYLOR MADISON, a minor, by her                                                                         David F. Viviano,
  next friend LATRESE DICKENS,                                                                                        Justices
               Plaintiff-Appellant,
  v                                                                 SC: 149145
                                                                    COA: 312880
                                                                    Wayne CC: 12-003944-AV
  AAA OF MICHIGAN,
            Defendant-Appellee.

  ____________________________________/

         On order of the Court, the application for leave to appeal the March 13, 2014
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of Moody v Home Owners Ins Co (Docket Nos. 149041, 149046) is pending on
  appeal before this Court and that the decision in that case may resolve an issue raised in
  the present application for leave to appeal, we ORDER that the application be held in
  ABEYANCE pending the decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 26, 2014
           h0923
                                                                               Clerk